Citation Nr: 1544544	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Board Hearing via videoconference on December 14, 2012.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

Hepatitis A in service was acute and resolved.  Hepatitis C is not attributable to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2007.  The claim was last adjudicated in March 2011.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, private treatment records, and lay statements have been associated with the record.  In May 2008 VA afforded the Veteran a medical examination, and in July 2008 VA obtained a medical etiological opinion, with respect to his hepatitis C disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain enumerated disabilities, if any such disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).  Hepatitis is not one of the enumerated disabilities.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b)(2015).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims that an in-service incurrence of hepatitis in November and December 1971 was actually an incurrence of hepatitis C, and thus, his current hepatitis C should be service connected.  The Veteran also claims that he contracted hepatitis C via vaccinations given in service.  

The Veteran's service treatment records show that the Veteran was hospitalized for the treatment of hepatitis in November and December of 1971.  The type of hepatitis was listed as "infectious."  The symptoms reported were scleral icterus, anorexia, loss of taste of cigarettes, clay-colored stool, diarrhea, darkening urine, and generalized fatigue.  The Veteran had reported being in contact with a woman in Los Angeles who had eventually come down with hepatitis.  The record shows laboratory testing was performed.

The December 1971 record of hospitalization reports that the Veteran's liver function returned to normal, and the Veteran was discharged to full duty.  A July 1972 report of medical examination at separation from service revealed a normal clinical examination.

Post-service private treatment records from September 2002 show the Veteran diagnosed with hepatitis C.  The record contains laboratory test results upon which the diagnosis was based.

In May 2008, the Veteran underwent a VA examination.  The examiner noted the Veteran's history of treatment for a "previous infectious hepatitis, type unknown."  At the time, the Veteran reported hepatitis C was discovered in 1999 on a routine physical examination and lab screening.  Blood test results were set forth in the examination report.  It was noted that hepatitis A virus IgM Ab was not indicated.  

A July 2008 medical opinion was obtained regarding the type of hepatitis the Veteran had in service.  The VA medical officer and medical doctor who rendered the opinion concluded that it is less likely than not that the Veteran had hepatitis C in service.  The examiner found that the Veteran had hepatitis A while in service and indicated that infectious hepatitis is commonly hepatitis A.  The medical opinion also indicated that hepatitis A and hepatitis C are two very different families of viruses.  

The Veteran, however, argues that he was exposed to blood products in the form of vaccinations in service which were administered prior to the current system for screening blood products.  See May 2009 Notice of Disagreement.  The Veteran also claims that at the time he was treated for hepatitis in service, the hepatitis C virus had not been identified.  The Veteran further argues that the negative hepatitis A results reported with the May 2008 VA examination findings indicate the Veteran did not have hepatitis A when he was in the service.

The Board has considered the Veteran's arguments and reviewed the record.  After such review and consideration, the Board finds that service connection for hepatitis C is not warranted.

Here, although the Veteran was hospitalized with "hepatitis, infectious" during service, the July 2008 VA examiner determined that the type of hepatitis was that of hepatitis A.  The Board finds the July 2008 VA medical opinion to be highly credible and probative evidence against a finding that the Veteran had hepatitis C in service.  The opinion was well reasoned, based on a review of the record, and rendered by a medical doctor with a master's degree in public health.  The medical opinion indicated that one of the more common causes of acute hepatitis is the hepatitis A virus.  The examination report also indicated that since the application of accurate serologic investigations in the 1980's, the epidemiology, clinical manifestations, and natural history of hepatitis A have become apparent.  Thus, the Board finds that the Veteran was hospitalized with hepatitis A in service.

The Board also finds that the Veteran recovered from hepatitis A.  This is shown by the December 1971 record of hospitalization to be highly probative evidence of such conclusion.  The record is detailed, contained test results, and was made contemporaneously with the event.  The July 1972 separation examination is further credible and probative evidence that the Veteran recovered, as it notes a normal clinical evaluation.

With respect to the Veteran's arguments, the Board finds that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran that he had hepatitis C, rather than hepatitis A, in service (including the assertion that negative hepatitis A results in 2008 indicate the Veteran did not have hepatitis A in service).  This finding is based on the medical examiner's greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  We also note that the examiner reported that individuals could have antibodies that are not detectable (detectable antibodies have disappeared).

With respect to the Veteran's claim that he contracted hepatitis C from vaccinations in service, the Board finds such lay statements are not competent evidence.  In that regard, there is no indication in the record that the Veteran has personal knowledge of the composition of his specific vaccinations and whether they were contaminated with hepatitis C.  Additionally, the Board finds that the Veteran does not have the specialized knowledge, training, or experience necessary to competently testify as to the contents of the vaccinations. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Veteran is not reporting a contemporaneous statement from a competent medical professional, and the Board finds that the contents of the vaccinations is not a matter that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Finally, the Board finds that the Veteran's lay testimony has not been later supported by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the lay evidence is not able to support the Veteran's claim.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had hepatitis C in service.  Accordingly, service connection for hepatitis C is not warranted.  To the extent that the appellant had hepatitis A during service, there is no lay or medical evidence that there is disability associated with the past infection.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.  


ORDER

Service connection for hepatitis C is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


